NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE CRAIG M. SAUNDERS,
LINDSEY TUFTS, JR., AND DAVID J.-BOLL
2010-1529
(Seria1 N0. 10!858,224)
Appea1 from the United States Patent and Trade1nark
Office, Board of Patent Appea1s and Interferenees.
ON MOTION
ORDER
The Director of the United States Patent and Trade-
mark Off1ce moves for a 14-day extension of tin1e, until
June 6, 2011, to file his brief.
Upon consideration thereof
I'1‘ ls ORDERED THA'1‘:
The motion is granted No further extensions should
be anticipated

IN RE SAUNDERS
FoR THE COURT
 1  /s/ Jan Horbal§[
Date
cc: A1an S. Kellman, Esq.
Raymond T. Chen, Esq.
s21
J an Horba1y
C1erk
FILED
I.S. COUR`I' 0F APPEALS FU'R
THE FEDERAL ClRCUlT
NAY;1 9 2011
.W|l'|9RBALY
C|.E!l(